Exhibit 99.1 Investor Contact: Tripp Sullivan Media Contact: Joy Sutton SCR Partners (615) 587-7728 (615) 760-1104 Mediarequest@contactAAC.com IR@contactAAC.com AAC Holdings, Inc. Reports Third Quarter 2016 Results BRENTWOOD, Tenn. – (November 3, 2016) AAC Holdings, Inc. (NYSE: AAC) announced its results for the third quarter ended September 30, 2016. All comparisons included in this release are to the comparable prior year period unless otherwise noted. Third Quarter 2016 Operational and Financial Highlights: • Client admissions increased 65% to 3,258 • Average daily residential census increased 52% to 853 • Outpatient visits increased 253% to 15,299 • Revenues increased 23% to $70.5 million • Net loss to common stockholders was $2.5 million, or $(0.11) per diluted share • Cash flows used in operations totaled $5.0 million • Adjusted EBITDA was $12.1 million (see non-GAAP reconciliation herein) • Adjusted earnings per diluted share was $0.19 (see non-GAAP reconciliation herein) • Average daily residential revenue was $768 De Novo and Acquisition Highlights: • In June 2016, opened the 93-bed Laguna Treatment Hospital, in Aliso Viejo, California • Added 24 residential beds at Oxford Treatment Center’s existing location at the end of the third quarter of 2016; an additional 20detoxification and 48 sober living beds are currently anticipated to be completed by the end of the first quarter of 2017 • Opened 86 sober living beds at Resolutions Las Vegas and 30 sober living beds at Resolutions Arlington; currently anticipate having 100 sober living beds at each of these locations opened by the end of the second quarter of 2017 • In-network lab in Slidell, Louisiana anticipated to be completed by year end 2016 • Development of a 150-bed residential treatment center in Ringwood, New Jersey is anticipated to be completed by the first quarter of 2018 “Whilemany ofour core operating metrics continued to demonstrate year-over-year and sequential growth resulting in increasing revenues from our residential and outpatient facilities, lower-than-expected toxicology revenues, a slower than expected ramp up of outpatient visits and census at Laguna,and increased operating expenses had a greater impact on the third quarter results than previously anticipated,” noted Michael Cartwright, Chairman and Chief Executive Officer of AAC Holdings, Inc. “With the recent resolution of our subsidiaries’ case in California and a robust de novo and M&A pipeline, we remain bullish about our growth opportunitiesfor 2017.” Third Quarter 2016 compared with Third Quarter 2015 Revenues in the third quarter of 2016 increased to $70.5 million compared with $57.4 million for the same period in the prior year. Revenues were positively impacted by our acquisitions and de novo projects, as well as an increase in average daily residential census and outpatient visits at our 18 standalone outpatient centers. Our average daily residential revenue declined 21.1% to $768 for the third quarter of 2016 from $973 for same period in 2015.The decline in the average daily residential revenue was significantly impacted by a greater percentage of client related revenues being derived from in-network beds during third quarter of 2016 as compared to the same period in the prior year combined with a decrease in point-of-care drug testing and diagnostic laboratory services as a percentage of client related revenue.
